DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 13 May, 2021. The amendments have been entered, and accordingly:
Claims 1-7 and 21-30 are pending, wherein claims 8-20 are cancelled and claim 30 is new.
Applicant’s amendments presented by the replacement drawings and amended specification, filed on the 13 May, 2021, overcome the objections noted at pages 2-4 of the Non-Final Rejection mailed on 18 February, 2021, such that the amendments are accepted. In accordance, the objections are withdrawn, and a review of the replacement drawings and amended specification, appropriately, do not include new matter.
Claim 6 has been amended to remove the typographical error noted at page 4 of the Non-Final Rejection mailed on 18 February, 2021, and therefore, the objection is withdrawn.
Claim 28 has been amended to correct the lack of antecedent basis of “voltage control circuit” noted in the rejection of claim 28 under 35 U.S.C. 112(b) at page 5 of the Non-Final Rejection mailed on 18 February, 2021. Thus, the rejection of claim 28 under 35 U.S.C. 112(b) is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over KROFCHALK (US 2017/0305234 A1), in view of SELF (US 9,216,628 B2 – published 22 December, 2015).
As to claim 1, KROFCHALK discloses a vehicle (10; par. 12, lines 1-8) comprising:
an engine (14; par. 14, lines 1-7);
a start-stop system (12; par. 131, lines 3-8) configured to start and restart operation of the engine (par. 131, lines 3-8) in response to predetermine triggers (par. 154, line 1 – par. 162, line 5); and
an auxiliary air conditioning (AC) system (16; par. 15, line 1 – par. 16, line 11) including a controller (82; par. 171, lines 9-10) communicably coupled to the start-stop system (see figure 6 with the connection of the controller, 82, to the idle reduction system, 12, and par. 129, lines 1-4, which provides signal communication between the main unit, 60, of the idle reduction system, 12, and the auxiliary air conditioning (AC) system’s controller, 82).
par. 165, lines 1-3), for the purpose of reducing idling time of the engine to reduce start and stop of the engine (par. 165, lines 9-11). 
However, KROFCHALK does not explicitly disclose wherein the start-stop system is configured to provide a first indication of the auxiliary AC system indicating ignition of the engine and a second indication to the auxiliary AC system after stopping the engine, wherein the auxiliary AC system is configured to:
turn off the auxiliary AC system in response to receiving the first indication, and
restart the auxiliary AC system in response to receiving the second indication. 
SELF is within the field of endeavor provided a vehicle (100; col.1, lines 14-16) which comprise an engine (170; col.4, lines 18-21), a start-stop system (130; col.3, lines 60-61), and an auxiliary air conditioning system (IMS system shown in figure 1).  SELF teaches that the auxiliary air conditioning system includes a controller (30 shown in figure 1) that couples to the start-stop system of the vehicle (col.3, lines 59-61; col.4, lines 49-50).  The start-stop system is configured to provide a first indication to the auxiliary AC system indicating ignition of the engine (col.6, lines 36-56 and col.12, lines 42-49, in view of col.4, lines 49-50) and a second indication to the auxiliary AC system after stopping the engine (col.6, lines 36-56 and col.12, lines 42-49, in view of col.4, lines 49-50), wherein the auxiliary AC system is configured to turn off the auxiliary AC system in response to receiving the first indication (step 415; col.14, lines 29-31 and col.6, lines 22-56), while it is configured to restart the auxiliary AC system in response to receiving the second indication (col.14, lines 49-64 and col.6, lines 22-56). Specifically, the control configuration of SELF is intended to be used in vehicles, and specifically vehicles which require operation of the vehicle system when parked (col.1, lines 20-41 – direction of the background of the invention). However, if the vehicle is using the battery power of the vehicle to perform operation, the battery may be drained, such that an engine may not be later started, or idling the engine can increase fuel consumption and emission of pollutants (col.1, lines 20-41). SELF’s teachings provide that the control method utilizes a different power source than the vehicle’s main battery (col.3, lines 38-45), which powers auxiliary systems to be used when the vehicle’s engine is off (col.1, lines 45 – col.2, line 46), to decrease consumption of the vehicle’s battery, while limiting idling and start/stop function of a vehicles engine to decrease fuel consumption and emission of pollutants (col.1, lines 45-46). While the system of KROFCHALK discloses providing control between the auxiliary system and engine, KROFCHALK does not provide recitations of such a control that would limit the engines usage. In fact, some embodiments of KROFCHALK provide that the engine is to be used, in combination with the auxiliary AC system, when the auxiliary AC system is not sufficient to maintain the interior vehicle temperature (par. 170, line 6-10).  One having ordinary skill within the art, prior to the date the invention was effectively filed, would recognized based on the teachings of SELF that such control in KROFCHALK is inefficient, as battery power would be drained to use the auxiliary AC and fuel would be consumed to run the engine and vehicle’s primary HVAC system. Therefore, it would have been obvious to one having ordinary skill within the art to, prior to the date the invention was effectively filed, to modify KROFCHALK with the teachings of SELF for these purposes. In doing so, the control method of the auxiliary AC system would provide starting and stopping of the auxiliary AC system, in view of indications of the operation of the engine either being started (i.e. an ignition of the engine) or stopped, with the communication between the start-stop system and the controller of the AC system forcing such control.

As to claim 2, KROFCHALK, as modified by SELF, further discloses comprising an ignition switch (30; par. 24, line 2) configured to complete a starter circuit (figure 7, wherein a starter, 76, joins to the ignition switch, 30 to provide start and stop to the engine, as provided for within par. 35, lines 1-7), wherein the starter circuit is communicably coupled to the controller (par. 35, lines 1-7, in view of figure 6 with the connection of the controller, 82, to the idle reduction system, 12, and par. 129, lines 1-4, which provides signal communication between the main unit, 60, of the idle reduction system, 12, and the auxiliary air conditioning (AC) system’s controller, 82) such that the controller receives a signal(par. 35, lines 1-7, in view of figure 6 with the connection of the controller, 82, to the idle reduction system, 12, and par. 129, lines 1-4, which provides signal communication between the main unit, 60, of the idle reduction system, 12, and the auxiliary air conditioning (AC) system’s controller, 82). More particularly, the vehicle’s control system (60) is provided an ignition signal from the starter circuit indicating ignition of the engine when the ignition switch is closed (par. 87, line 1 – par. 92, line 8), or when there is no ignition signal present.
It was previously taught by SELF, that the controller of the auxiliary AC system receives indications from the vehicles control system (130) indications of the engine starting or stopping (col.6, lines 36-56 and col.12, lines 42-49, in view of col.4, lines 49-50). Based on this modification, it would be reasonably understood, that with the ignition signal being identified within the vehicles control system, a communication to the controller of the auxiliary AC system’s controller would be provided to provide the turning off of the auxiliary AC system in response to the ignition of the engine ( col.6, lines 36-56 and col.12, lines 42-49, in view of col.4, lines 49-50).  Therefore, it is believed that the previous modification’s made by SELF to KROFCHALK provide the claimed invention for reasons related to making the system and control thereof more efficient, as discussed in the rejection of claim 1 (claim 2 depends from claim 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KROFCHALK (US 2017/0305234 A1), in view of SELF (US 9,216,628 B2 – published 22 December, 2015) and SUGIYAMA (US 2015/0258911 A1).
As to claim 5, KROFCHALK, as modified by SELF, further discloses a main battery (par. 16, lines 4-7) and an auxiliary battery (par. 16, lines 1-11; par. 122, lines 1-3), and alternator (par. 168, lines 12-14), wherein the auxiliary battery is electrically connected to the auxiliary AC system to provide electrical power thereto (par. 168, lines 12-24).
However, KROFCHALK, as presently modified, does not disclose wherein the main battery is connected to the alternator to receive electricity generated via the alternator, or wherein the main battery is electrically connected to the auxiliary battery such that the auxiliary battery receives charge from the main battery.
First, SELF, further teaches wherein a main battery (122) and an auxiliary battery (22/23) are provided. SELF teaches wherein the main battery is connected to an alternator (180) of the vehicle, such that the alternator generates electricity to provide to the main battery (col.4, lines 28-30). As evident, this enables the main battery of the vehicle to be recharged via the operation of the engine. One reason this would be accomplished would be to provide that the vehicle’s battery has enough charge to ensure that the engine could be started (one of the aims of SELF to overcome, as provided for within the background section, col.2, lines 25-29).  As this is evident for the purpose of providing the alternator to charge the vehicle battery, via at least the operation of the engine to cause the alternator to generate electricity, one having ordinary skill within the art would have found it obvious, prior to the date the invention was effectively filed, to modify KROFCHALK, in view of SELF, further with the teachings of SELF to provide the alternator electrically connected to the main battery of the vehicle to provide power to the main battery for at least the reason of ensuring charge in the main battery for applications related to starting the vehicle’s engine.
Secondly, SUGIYAMA is within the field of endeavor of a vehicle (abstract, line 1). SUGIYAMA teaches the use of a main battery (MB) and an auxiliary battery (AB). SUGIYAMA teaches that during parked conditions of vehicles, such as hybrid vehicles, electrical power from the auxiliary battery may be naturally discharged (par. 45, lines 7-10). This causes, the auxiliary battery to be depleted, and therefore, needs to be recharged. SUGIYAMA teaches that one method provides that the main battery charges the auxiliary battery, such that the auxiliary battery maintains a desired amount of electrical power (par. 46, lines 1-11) by requiring the main battery to compensate for the natural discharge of electrical energy (par. 47, lines 1-5). As the power within the auxiliary battery should be maintained at a desired level, due to the need to use the auxiliary AC system to provide necessary air-conditioning when the vehicle’s engine is off. This type of charging, enables that the charge of the auxiliary battery can be maintained, through means of discharging electrical power from the main battery of the vehicle. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KROFCHALK, in view of SELF, with the teachings of SUGIYAMA for the above reasons to cause the auxiliary battery to be coupled with the main battery, such that the auxiliary battery charges the main battery.

Allowable Subject Matter
Claims 3-4, 6-7, and 21-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for indicating allowable subject matter for claims 3-4, 6-7, and 21-29 (particularly, claims 3, 6, and 21 for which the other dependent claims depend therefrom) were noted in the Non-Final Rejection mailed on 18 February, 2021 at pages 12-14.
In addition to the previous reasons, the following is a statement of reasons for the indication of allowable subject matter:  
Claim 30 recites, “wherein the auxiliary AC system is configured to automatically restart the auxiliary AC system without driver interaction in response to receiving the second indication indicating the engine has been shut off”, which the prior art of record when considered as a whole, alone or in combination, neither anticipated nor renders obvious, absent impermissible hindsight reasoning. KROFCHALK, specifically, teaches wherein the user inputs may be used to activate or deactivate the auxiliary air conditioning system (par. 16, lines 1-6), so as to provide that the auxiliary AC system may be turned on in response to receiving a user input. More so, SELF, further, teaches that the auxiliary AC system is turned on in response to the engine being off, but also when the key of the vehicle is within a certain position (figure 13; col.6, lines 31-56). It would be understood through SELF that the intent of the operation of the auxiliary AC system is to operate when the engine is off, but also when the vehicle receives a key within the ignition (e.g., driver interaction). However, neither KROFCHALK nor SELF teach that it would be known to enable activation of the auxiliary AC system without driver interaction, nor specifically, driver interaction when receiving the second indication (i.e., the engine being off). As the above mentioned references fail to anticipate or render obvious, absent impermissible hindsight reasoning, the claimed inventions of claim 30 is found to contain allowable subject matter.

Response to Arguments
Applicant's arguments filed 13 May, 2021 have been fully considered but they are not persuasive. 
Applicant alleges at pages 11-14 of the Applicant’s Remarks/Amendments, “Krofchalk, Self, and Sugiyama, alone or in combination fail to disclose, teach, or suggest this combination of elements”, particularly, pointing to “a second indication of the auxiliary AC system after stopping the engine, restart[ing] the auxiliary AC system in response to receiving the second indication”. However, the Examiner, respectfully, disagrees with Applicant’s assertions based on the combination of KROFCHALK, in view of SELF. In particular, the Examiner noted that KROFCHALK does disclose that the system includes a start-stop system of a vehicle, which either energizes or de-energizes the engine based on predetermined triggers (par. 154, line 1- par. 162, line 5), and that the start-stop system may be directly connected to an auxiliary AC system (par. 165, lines 1-3 and 9-11). As understood within the ordinary skill within the art of start-stop systems, and in view of the disclosure of KROFCHALK to turn on and off the engine when predetermined triggers happen, so as to limit the engine being run in an idling state. More so, it would be understood that multiple on and off triggers could occur with regards to KROFCHALK, such that the engine is energized or de-energized multiple times by the start-stop system due to the triggers. However, KROFCHALK does not explicitly disclose that based on the operation mode of the engine being energized or de-energized, which is operated via the start-stop system of KROFCHALK, the auxiliary AC system (16) is operated in a certain manner (e.g., turned off when the engine is on or restarted after the engine is stopped). However, SELF teaches that an auxiliary AC system (IMS), and particularly, the compressor(42), which enables fluid movement through the refrigeration system to provide air-conditioning, is operated when the engine of the vehicle system of SELF is off, while the compressor (142) of the main vehicle air conditioning system is operated when the engine is on (as it is a mechanically driven compressor). Therefore, based on the reasons for enabling the operation of an auxiliary AC system when the engine is off (col.1, lines 45 – col.2, line 46), within vehicle which contains a start-stop system, the combination of KROFCHALK, in view of SELF, would provide that the engine can be turned on and off based on predetermined triggers, such that when the engine is off an auxiliary AC system may be turned on/started (e.g., restart can happen seen to occur at any additional stoppage of the engine by the start-stop system after the engine has run, thereby causing restart of the auxiliary AC system, and starting of the engine would cause turning off the auxiliary AC system). In view of this, the Examiner believes that the combination of KROFCHALK, in view of SELF, effectively teaches that an engine can be operated based on a start-stop system which limits idling of the engine when certain predetermined triggers occur, and that an auxiliary AC system may be operated in accordance to an engine’s state (on or off). Within this understanding that various triggers could turn on or off the engine, the auxiliary AC system could be started or stopped, wherein a start of the auxiliary AC system could be seen as a “restart” based on the nature of vehicles being operated more than a single instance and multiple predetermined triggers occurring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LIAO (CN 202345619 U) discloses a start-stop system to limit idling of an engine that further is in communication with an auxiliary air conditioner.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        6/15/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763